United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dulles, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 06-1319
Issued: May 21, 2007

Oral Argument April 5, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2006 appellant filed a timely appeal of an October 11, 2005 decision of the
Office of Workers’ Compensation Programs denying her claim for an augmented schedule award
and a May 2, 2006 nonmerit decision denying her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that she sustained greater than a
10 percent impairment of each upper extremity, for which she received a schedule award; and
(2) whether the Office properly refused to reopen appellant’s case for further reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 7, 1998 appellant, then a 51-year-old distribution clerk, filed an occupational
disease claim alleging that on September 26, 1997 she first realized her bilateral carpal tunnel

syndrome was employment related. The Office accepted the claim for bilateral carpal tunnel
syndrome and authorized right wrist exploration with excision biopsy of mass and neurolysis,
which was performed on August 17, 1999 and right ring finger trigger release, which was
performed on July 31, 2003.1
On January 20, 1999 appellant filed a claim for a schedule award.
On September 18, 2000 Dr. Rida N. Azer, a treating Board-certified orthopedic surgeon,
stated that appellant had a 35 percent permanent impairment of the right upper extremity and a
35 percent permanent impairment of the left upper extremity. She listed September 28, 2000 as
the date of maximum medical improvement.
On January 14, 2001 the Office medical adviser concluded that appellant had a
10 percent permanent impairment of the right upper extremity and a 10 percent permanent
impairment of the left upper extremity.
By decision dated February 14, 2002, the Office issued a schedule award for a 10 percent
impairment of the right upper extremity and a 10 percent impairment of the left upper extremity.
On June 6, 2002 Dr. Daniel R. Ignacio, a treating Board-certified physiatrist, diagnosed
chronic bilateral carpal tunnel syndrome, chronic bilateral median neuritis, chronic wrist
tenosynovitis and right upper limb reflex sympathetic dysfunction. He opined that appellant had
a 30 percent impairment of the right wrist due to loss of motor function and a 35 percent
impairment of the right wrist due to loss of sensation for a total impairment of 65 percent.
Dr. Ignacio concluded that appellant had an additional 10 percent impairment of the right upper
extremity due to reflex sympathetic disorder resulting in a total right upper extremity impairment
of 75 percent. With respect to the left upper extremity, he concluded that appellant had 25
percent impairment due to loss of motor function and 20 percent impairment due to sensory
dysfunction resulting in a total impairment of 45 percent for the left upper extremity. Lastly,
Dr. Ignacio stated that these impairment ratings were based upon the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed.).
By decision dated August 19, 2002, the Office denied appellant’s request for
modification of the June 21, 2002 schedule award decision.
In a letter dated September 25, 2002, appellant requested reconsideration.
On September 19, 2003 an evaluation of permanent impairment was performed by
Dr. Hampton J. Jackson, a Board-certified orthopedic surgeon, Dr. Talaat F. Maximous, a
physician, and Dr. Azer. Using Tables 16-32 and 16-34, they determined that appellant had a 30
percent impairment of her right upper extremity based upon grip strength of 8 kilograms (kg).
They used Tables 16-33 and 16-34 to find that appellant had a 20 percent upper extremity
impairment based upon grip strength of 2 kg. Using the Combined Values Chart, the physicians
determined that appellant had a total right upper extremity impairment of 50 percent. As to the
1

On October 27, 2003 appellant filed a claim for a recurrence of disability beginning September 5, 2003, which
was accepted on February 2, 2004.

2

left upper extremity, using Tables 16-32, 16-33 and 16-34 they found that appellant had a
20 percent impairment due to “a pinch strength loss index of 56 percent on the left” and “has a
pinch loss of 20 percent.” Combing these two values, they determined appellant had a 36
percent permanent impairment of the left upper extremity.
On November 3, 2003 appellant filed a claim for a schedule award.
On July 22, 2004 Dr. Ignacio concluded that appellant had a 70 percent permanent
impairment of her right upper extremity and a 40 percent impairment of the left upper extremity.
In reaching this determination, he found 20 percent impairment due to right median nerve injury
dysfunction, 30 percent impairment due to motor deficits and weakness and 20 percent
impairment in her right shoulder due to limited movement and strength. As to the left upper
extremity, Dr. Ignacio concluded that appellant had 25 percent impairment due to motor
dysfunction and weakness and 15 percent impairment due to median nerve injury sensory
dysfunction. Lastly, he noted that he used Tables 13-22, 16-10, 16-11, 16-14, 16-14, 16-15, 1632, 16-34 and 16-35 in determining appellant’s permanent impairment.2
On October 29, 2004 Dr. Willie E. Thompson, an Office medical adviser, reviewed the
medical record and noted that there was “no documentation of any evidence that there is an
increase in this individual’s impairment.” He opined that Dr. Ignacio’s report was “equivocal at
best” and could not “be considered an accurate reflection” of appellant’s condition.
Dr. Thompson recommended referral to a second opinion physician to conduct updated
electromyography (EMG) and nerve conduction studies to assess appellant’s current condition.
In a December 9, 2004 report, Dr. Ignacio, based upon an EMG study, diagnosed
abnormal EMG findings, normal ulnar and radial nerve conduction studies, “prolonged distal
sensory latency of bilateral medial sensory nerves” and a normal medial motor nerve proximal
conduction velocity.
On March 30, 2005 Dr. Taghi Kimyai-Asadi, a second opinion Board-certified
neurologist, based upon a review of the medical evidence, statement of accepted facts and
physical examination, diagnosed “evidence of right old carpal tunnel syndrome with residual
atrophy” clinically. He opined that the “sensory loss is not typical of carpal tunnel syndrome”
and appellant denied “any recent worsening of her condition.” Dr. Kimyai-Asadi conducted
EMG and nerve conduction studies on April 4, 2005. He found no evidence of carpal tunnel
syndrome bilaterally based on the nerve conduction study. In an April 4, 2005 addendum,
Dr. Kimyai-Asadi found no residuals of appellant bilateral carpal tunnel based upon the objective
evidence. With respect to appellant’s hand numbness, he concluded that it might be related to
her nonwork-related cervical radiculopathy. Dr. Kimyai-Asadi opined that the objective
evidence did not “warrant an increase in the percentage of permanent partial impairment of the
right or left upper extremities.”
On May 4, 2005 Dr. Thompson an Office medical adviser, found the evidence
insufficient to warrant an increase in appellant’s schedule award. He noted that the April 4, 2005
EMG and nerve conduction studies showed no evidence of carpal tunnel syndrome bilaterally.
2

A.M.A., Guides 343, 482, 484, 490, 492, 509, 509 and 510 respectively.

3

By decision dated October 11, 2005, the Office denied appellant’s request for
modification of her schedule award.
Subsequently, the Office received additional medical evidence including reports
regarding appellant’s treatment from Drs. Azer and Ignacio and physical therapy reports.
Appellant requested reconsideration on April 13, 2006 and submitted October 19, 2004
magnetic resonance imaging (MRI) scans of both wrists by Dr. Krista L. McFarren in support of
her request The Office subsequently received additional evidence including an April 20, 2005
physical therapy report.
On May 2, 2006 the Office denied appellant’s request for reconsideration.3
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6 Effective
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.7
Office procedures8 provide that upper extremity impairment secondary to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.9
ANALYSIS -- ISSUE 1
Appellant previously received schedule awards for a 10 percent impairment to each upper
extremity. She subsequently filed a claim for an increased schedule award. The Office denied
3

The Board notes that, following the May 2, 2006 nonmerit decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi,
57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

See Jesse Mendoza, 54 ECAB 802 ( 2003).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
9

A.M.A., Guides 491, 482, 484, 492, respectively; Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

an additional schedule award on the basis that the medical evidence did not support an increase
in impairment in both arms. To establish entitlement to an additional award, the medical
evidence must show that impairment due to the accepted employment injuries has increased.
In support of her request, appellant submitted a September 19, 2003 report by Drs. Azer,
Jackson and Maximous. The physicians rated appellant according to grip strength, sensory
deficit of the median nerve and pain. The Board notes, however, that the A.M.A., Guides
provide that in compression neuropathies, additional impairment values are not to be given for
decreased grip strength.10 As these physicians misapplied the A.M.A., Guides, the Board finds
that the impairment rating by Drs. Azer, Jackson and Maximous is of diminished probative
value.
Appellant also submitted reports dated June 6, 2002 and July 22, 2004 by Dr. Ignacio. In
a June 6, 2002 report, Dr. Ignacio concluded that appellant had a total right upper extremity
impairment of 75 percent and a total impairment of 45 percent for the left upper extremity.
However, he did not provide an impairment rating based on the A.M.A., Guides. Dr. Ignacio
failed to identify the pages, tables and grading schemes of the A.M.A., Guides used in making
appellant’s impairment rating. Therefore, the Board finds that his June 6, 2002 report is of
diminished probative value and insufficient to establish appellant’s entitlement to an additional
schedule award for her upper extremities.
The record also contains a July 22, 2004 report by Dr. Ignacio. In this report he opined
that appellant had a 70 percent permanent impairment of her right upper extremity and a 40
percent impairment of the left upper extremity. In reaching this determination, Dr. Ignacio found
20 percent impairment due to right median nerve injury dysfunction, 30 percent impairment due
to motor deficits and weakness and 20 percent impairment in her right shoulder due to limited
movement and strength. As to the left upper extremity, he concluded that appellant had
25 percent impairment due to motor dysfunction and weakness and 15 percent impairment due to
median nerve injury sensory dysfunction. While noting the tables used in calculating appellant’s
permanent impairment, Dr. Ignacio failed to identify how he applied the tables beyond
referencing them. As he failed to provide any rationale explaining how he used the tables and
grading schemes, the Board finds that his July 22, 2004 report is of diminished probative value
and insufficient to establish appellant’s entitlement to an additional schedule award for her upper
extremities.
The Office referred appellant to Dr. Kimyai-Asadi for a second opinion medical
evaluation. He submitted a March 30, 2005 report, in which he provided an accurate factual
medical background. Dr. Kimyai-Asadi recommended diagnostic testing to determine
appellant’s permanent impairment. In an April 4, 2005 report, he found no evidence of carpal
tunnel syndrome bilaterally based on the nerve conduction study. In an April 4, 2005 addendum
to his March 30, 2005 report, Dr. Kimyai-Asadi found no residuals of appellant’s bilateral carpal
tunnel based upon the objective evidence. He opined that the objective evidence did not
“warrant an increase in the percentage of permanent partial impairment of the right or left upper
extremities.”
10

Id. at 494.

5

On May 4, 2005 Dr. Thompson, an Office medical adviser, reviewed the evidence of
record and found that there was no evidence to warrant an increase in appellant’s schedule
award. He noted that the April 4, 2005 EMG and nerve conduction studies showed no evidence
of carpal tunnel syndrome bilaterally.
The Board finds that the weight of the medical opinion evidence is represented by the
reports of Dr. Kimyai-Asadi, a second opinion physician, and Dr. Thompson, the Office medical
adviser, who concluded that there was no evidence warranting an additional schedule award. In
support of this conclusion, both physicians noted that the April 4, 2005 EMG and nerve
conduction studies showed no evidence of bilateral carpal tunnel syndrome.
The Board finds that appellant submitted no rationalized medical evidence which
establishes entitlement to an additional schedule award for her upper extremities causally related
to her accepted bilateral carpal tunnel syndrome.
LEGAL PRECEDENT -- ISSUE 2
The Act11 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.12 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.13
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.14
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.15 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.16
11

5 U.S.C. § 8101 et seq.

12

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

13

20 C.F.R. § 10.605.

14

Id. at § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

15

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

16

Id. at §10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

6

ANALYSIS -- ISSUE 2
On April 13, 2006 appellant requested reconsideration. She has not shown that the Office
erroneously applied or interpreted a specific point of law; she has not advanced a relevant legal
argument not previously considered by the Office; and she has not constituted relevant and
pertinent evidence not previously considered by the Office. The evidence that appellant
submitted is not pertinent to the issue on appeal. She submitted MRI scan reports, physical
therapy reports and reports by Drs. Azer and Ignacio updating her medical condition. None of
the reports provided an updated impairment rating. The Board has held that the submission of
evidence which does not address the particular issue involved in the case does not constitute a
basis for reopening the claim.17 The reports by Drs. Azer and Ignacio did not present any
additional evidence pertaining to the relevant issue of whether appellant sustained an additional
permanent impairment causally related to her accepted bilateral carpal tunnel syndrome.
Appellant’s reconsideration request failed to show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. The Office properly refused to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
an additional schedule award for her upper extremities. The Board further finds that the Office
properly denied merit review of the October 11, 2005 decision.

17

See David J. McDonald, 50 ECAB 185 (1998).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 2, 2006 and October 11, 2005 are affirmed.
Issued: May 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

